Citation Nr: 1508879	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for positive tuberculin purified protein derivative (PPD), nonspecific reaction, without active tuberculosis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, and dystonic disorder as secondary to service-connected schistosomiasis.

3.  Entitlement to service connection for internal hemorrhoids as secondary to service-connected schistosomiasis.

4.  Whether reduction of the rating assigned to service-connected left eye pterygium from 30 percent to 10 percent, effective April 1, 2010, was proper.  

5.  Entitlement to service connection for bilateral hearing loss to include as secondary to service-connected left facial palsy with lagophthalmos.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, January 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Specifically, in the October 2009 decision, the RO denied service connection for tuberculosis, an anxiety disorder, and internal hemorrhoids.  In the January 2010 decision the RO reduced the Veteran's disability rating for his service-connected left eye pterygium from 30 percent to 10 percent, effective April 1, 2010.  In the August 2011 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  

The Veteran requested an RO hearing regarding determinations made in the October 2009 rating decision in October 2009 correspondence.  An RO hearing was scheduled for January 2010 but the Veteran cancelled his RO hearing request prior to the hearing.  

The Veteran testified before a Decision Review Officer at the RO in March 2014 regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  A transcript of this proceeding has been associated with the claims file.  

With regard to the tuberculosis issue, while the RO specifically denied service connection for tuberculosis in the October 2009 rating decision on appeal, the record does not show, and the Veteran does not contend that he has been diagnosed with active tuberculosis.  Rather, the Veteran contends that he has simply reacted positive to a tuberculin test.  As such, the issue regarding tuberculosis has been recharacterized as such on the title page.  

With regard to the psychiatric disorder issue, the RO specifically denied service connection for an anxiety disorder in the October 2009 rating decision on appeal.  However, the medical evidence of record indicates that, in addition to anxiety disorder, the Veteran has also been diagnosed with major depressive disorder and dytonic disorder, other psychiatric disorders.  As such, the Board is expanding the appeal regarding anxiety disorder to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS shows VA treatment records dated through March 2013, an April 2014 supplemental statement of the case (SSOC) regarding the hearing loss/tinnitus issues, a May 2014 statement from the Veteran regarding his hearing loss/tinnitus claims, and Spanish translations of several documents in the file dated in October 2014 and February 2015.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, hemorrhoids, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  The Veteran's claimed positive tuberculin PPD, nonspecific reaction, without active tuberculosis, is tantamount to a laboratory test result and, thus, does not qualify as a disability for VA purposes.
	
2.  By rating decision dated in December 2008, the RO increased the rating for the service-connected left eye pterygium to 30 percent, effective May 2, 2008.  

3.  In October 2009, the RO issued a rating decision and concurrent notice of a proposed reduction for left eye pterygium from 30 to 10 percent, along with the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reduction. 

4.  In a January 2010 rating decision, the RO reduced the Veteran's evaluation for left eye pterygium from 30 percent to 10 percent, effective April 1, 2010 based on a finding of clear and unmistakable error (CUE) in the December 2008 rating decision; the finding of CUE was valid in that the statutory or regulatory provisions extant at that time of the December 2008 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.

5.  The Veteran did not manifest actual symptomatology corresponding to a 30 percent rating for left eye pterygium at the time of the January 2010 rating decision; rather, the probative evidence of record at the time of the January 2010 rating decision establishes that the Veteran's left eye pterygium was manifested by significant tearing of the left eye.  There was no evidence of aphakia of the left eye and the Veteran's decreased vision in the left eye had been attributed to the Veteran's nonservice-connected refractive error.


CONCLUSIONS OF LAW

1.  The requirement for service connection for a disability manifested by tuberculin PPD, nonspecific reaction, without active tuberculosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The RO's decision to reduce the evaluation for left eye pterygium from 30 percent to 10 percent effective April 1, 2010 was proper in light of the CUE in the December 2008 rating decision, and the appropriate procedural steps were followed in implementing said reduction.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105, 4.84a, Diagnostic Codes (DCs) 6033-6025 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to the tuberculosis issue, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2009 letter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Nor is any other evidentiary development warranted in connection with the Veteran's tuberculosis claim.  In this regard, the Board is mindful that the Veteran has not been afforded a VA examination or etiological opinion with respect to this particular claim.  However, as will be discussed in further detail below, his nonspecific reaction to a tuberculin PPD assessment has not been shown to be consistent with tuberculosis or with any other clinical diagnosis.  As such, the Veteran has not established that he has current disabilities for which VA benefits may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without this threshold criterion for service connection, the Board has no basis to remand the Veteran's tuberculin PPD claim for an examination or medical opinion.  On the contrary, such development is only warranted where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the reduction claim, the Board notes that such appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim.

II. Positive tuberculin purified PPD, 
   `nonspecific reaction, without active tuberculosis

Establishing entitlement to service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran submitted a claim for service connection for tuberculosis in February 2009.  Previously, in March 2008 correspondence, the Veteran wrote that, during his military service in Korea, he participated in the mobilization of prisoners of war (POWs) toward an island called "Koji Island" during which he formed part of the detachment in charge of the security of these prisoner camps.  Among these prisoners, there were many contagious with tuberculosis.  The Veteran indicated that he currently reacted positive to the tuberculin test and that doctors recommended that he be given a chest X-ray in addition to the tuberculin test.  Furthermore, in July 2009 correspondence the Veteran wrote that he had never had tuberculosis, but was in combat with POWs who had had tuberculosis.  A review of the claims file is negative for any indication of tuberculosis, to include a positive reaction to a tuberculin test.  

In light of the above, the Board finds that the Veteran's claimed tuberculosis has not been associated with an underlying disease pathology or other clinical diagnosis throughout the pendency of this appeal.  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Veteran's allegation of a positive tuberculin test is tantamount to laboratory findings, which are not subject to VA compensation. See generally DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1529, 2006 (31st ed. 2007) (noting that a PPD  test is not itself a "disability" but, rather, a finding on a laboratory tuberculin test used in exploring a possible diagnosis of tuberculosis) (emphasis added).  Indeed, such finding does not rise to the level of a "disability," which, for VA purposes, is limited to disorders that result in impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself"); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that in the absence of proof of a present disability, there is no valid claim of service connection). Consequently, the Board concludes that, on the basis of the facts presented, the Veteran has not met the initial element of the three-part Hickson test.  See Hickson, 12 Vet. App. at 253.

Even assuming that this threshold evidentiary hurdle had been cleared, it is far from certain that remaining Hickson element would be satisfied in this case.  While the Veteran contends that he was exposed to tuberculosis during his service on "Koji Island," he has not submitted probative evidence of a link between such an in-service event or injury and any current disability manifested by the above laboratory findings.  Moreover, the record is otherwise devoid of any private or VA clinical opinion relating a nonspecific tuberculin PPD test reaction to any aspect of his active service.

The Board recognizes that the Veteran himself is of the opinion that the tuberculin laboratory finding is symptomatic of a recognized disability, which is causally related to one or more of his periods of qualifying active service.  While a layperson, the Veteran is competent to attest to a history of tangible symptoms associated with a nonspecific reaction to a tuberculin PPD test.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, any assertions he makes in this regard are presumed credible in the absence of countervailing evidence.  See Caluza, 7 Vet. App. at 511.  Significantly, however, the Veteran has not demonstrated that he has the requisite expertise to comment on complex medical issues, such as the underlying disease pathology and etiology of the laboratory finding at issue in this appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 137677 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.). Therefore, his assertions, standing alone, are insufficient to identify the diagnosis, if any, which accounts for such a finding and the relationship, if any, which exists between such diagnosis and his active service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

In summary, the Board finds that, while the Veteran contends that he had a nonspecific reaction to a tuberculin PPD test, this laboratory finding has not been attributed to a clinical diagnosis, nor etiologically related to any aspect of his active service.  Therefore, the Board finds that the preponderance of the evidence weighs against his claim for service connection in conjunction with such findings.  Accordingly, the benefit of the doubt rule does not apply to the claim for service connection for tuberculosis and it is denied. See 38 U.S.C.A. § 5107(b).

III. Whether reduction of the rating assigned to service-connected left eye pterygium from 30 percent to 10 percent, effective April 1, 2010, was proper to include entitlement to a disability rating greater than 10 percent beginning April 1, 2010 for left eye pterygium

A review of the Veteran's service treatment records shows that the Veteran underwent surgery for a pterygium on the left eye during his military service in September 1953.  The Veteran submitted a claim for service connection for an eye disorder in January 1958 and, in a June 1958 rating decision, the RO granted service connection for left eye pterygium, assigning an initial noncompensable (zero prevent) disability rating, effective June 27, 1957, effective June 27, 1957 (the day after the Veteran's discharge from military service) pursuant to Diagnostic Code (DC) 6030.  Notably, the Veteran was also service connected for left facial palsy.  A noncompensable disability rating for the left eye pterygium was continued by Board decisions dated in September 1959, January 1963, and April 2002.
	
In May 2008, the Veteran submitted a claim for an increased rating for his service-connected left eye pterygium.  In a June 2008 VA examination, it was noted that the Veteran had loss of vision caused by or a result of refractive error, and not due to the Veteran's left eye pterygium.  However, it was also noted that the Veteran experienced left eye tearing when he ate as a result of left side facial nerve aberrant
regeneration. 

Based on this evidence, in a December 2008 rating decision, the RO increased the rating for the service-connected left eye pterygium to 30 percent, effective May 2, 2008.  Specifically, it was noted that, when evaluating a tearing of the eye condition under DC 6033, the Rating Schedule criteria for evaluating these conditions direct the rater to rate as aphakia under DC 6029.  This diagnostic code permits considering the visual acuity in spite of the medical opinion that the Veteran's loss of vision is not related to his service connected condition.  Under DC 6029, visual acuity is evaluated when only one eye is aphakic, the eye having poorer corrected visual acuity is rated on the basis of its acuity without correction.  The June 2008 VA examination showed both visual acuity corrected to 20/25, with the Veteran's visual acuity found to be 20/80 uncorrected for the right eye and 20/25 corrected
for the left eye.  While, an evaluation of 10 percent would normally be warranted for the Veteran's disability based on visual acuity, when evaluating under DC 6029, a minimum evaluation of 30 percent is for application.  As such, the Veteran was awarded a 30 percent evaluation pursuant to DC 6209.

In an October 2009 rating decision, the RO, sua sponte, proposed to reduce the rating for the left eye pterygium from 30 to 10 percent, finding that the assigned 30 percent rating for left eye tearing due to left side facial nerve aberrant regeneration under DC 6033 for evaluating Lens, crystalline, dislocation of is considered to have been in error because the evidence did not show that the Veteran had this diagnosis. The crystalline lens is a see-through biconvex structure suspended in the eyeball between the aqueous and the vitreous humors.  Its function is to bring rays of light to a focus on the retina.  Dislocation is the displacement of the lens from its usual place in the eye.  Review of the claims file and the May 2008 VA examination report was negative for this diagnosis or dislocation of the lens.  The diagnosis was considered as aphakia affecting one or both eyes.  The correct diagnosis for evaluating this condition should have been for Disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) under DC 6025.  Under this code an evaluation of 10 percent is assigned for epiphora of only one eye.  Epiphora is an overflow of tears, usually caused by insufficient drainage of the tear film from the eye.  A higher evaluation of 20 percent is not warranted unless there is evidence of epiphora which affects both eyes.  Since the Veteran only had left eye tearing, it was believed that this was the most appropriate evaluation for evaluating the Veteran's condition.  Thus, the RO proposed to reduce the rating for the left eye pterygium from 30 to 10 percent, an action which would result in a reduction of the Veteran's overall disability rating and VA compensation payments.  The proposed rating decision was signed by an RO official, 

In a January 2010 rating decision, the RO effectuated the proposed reduction, decreasing the Veteran's disability rating for left eye pterygium from 30 to 10 percent, effective April 1, 2010.  Thereafter, the Veteran disagreed with the reduction and perfected an appeal of that decision.  

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 
	
Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e)(i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a Veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a Veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105. 

A reduction is void ab initio if the RO reduces a Veteran's disability rating without following these requirements.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Evaluation of the propriety of the rating decision issued in January 2010 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  That is, the rating decision on appeal was based on a determination that CUE existed in the December 2008 rating decision.  If CUE was not present in the prior decision, then there is no basis for the reduction.  If CUE was present in the December 2008 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board is required to analyze both questions.

In reduction cases, the RO must gather evidence to establish that a rating reduction is proper.  According to the applicable criteria, for those evaluations which have been in effect for five years or more, the AOJ is to ensure the greatest degree of stability of disability evaluations possible.  This means that the ratings for those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2014).

However, those provisions do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Reexamination disclosing improvement in the disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2014). 

Here, the Veteran's 30 percent rating for left eye pterygium was in effect from May 2, 2008 to April 1, 2010, a period of approximately two years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) did not apply to his rating, which was subject to reduction on reexamination demonstrating improvement in the underlying disability.  38 C.F.R. § 3.344(c). 

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

In this case, the Board finds that the RO followed the proper procedures for reducing the Veteran's rating for left eye pterygium.  Significantly, the Veteran was notified in October 2009 of the RO's proposal to reduce his left eye pterygium evaluation.  He was also informed of the evidence considered in rendering this decision, as well as his appellate rights, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was duly afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level, prior to the January 2010 rating decision effectuating the proposed reduction.  Thus, Board thus finds that the notice requirements under 38 C.F.R. § 3.105(e) were met.

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the evidence of record supports such reduction.  The Board concludes that it does.

The Veteran's left eye pterygium is evaluated under 38 C.F.R. § 4.84a, DCs 6033-6025.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2014).  Notably, VA revised the schedular rating criteria for evaluating eye disorders, effective December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  In this case, the RO reviewed and, sua sponte, proposed to reduce the rating for the Veteran's left eye pterygium in October 2009.  As such, the Veteran's the appeal will be considered under the new criteria.

Pursuant to DC 6033, lens, crystalline (i.e., a dislocated lens) will be rated as aphakia.  Pursuant to DC 6025, epiphora (lachrymal duct, interference with, from any cause), warrants a 10 percent rating for unilateral epiphora and a 20 percent rating for bilateral epiphora.  Significantly, aphakia is rated under DC 6029 and allows for a minimum 30 percent evaluation for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  See 38 C.F.R. § 4.84a, DC 6029.

Evidence relevant to the severity of the Veteran's left eye pterygium at the time of the January 2010 rating decision included the May 2008 VA examination report.  The May 2008 VA examiner diagnosed the following:  "1. Refractive error (myopia, hypermetropia, astigmatism, presbyopia); 2. No pterygium noticed, 3. Right eye senile cataract, 4. Left eye pseudophakia, 5. No diabetic retinopathy observed at the posterior pole. 6. Left eye crocodile tears due to left side facial nerve aberrant."  Significantly, the May 2008 VA examiner wrote that the Veteran's loss of vision was caused by or a result of his refractive error.  The left eye tearing was caused by or a result of left side facial nerve aberrant regeneration.  

The Veteran was subsequently afforded a VA eye examination in March 2011.  The March 2011 VA examiner diagnosed the following:  "1. Refractive error (myopia, hypermetropia, astigmatism, presbyopia); 2. Left Bells facial palsy, 3. Mild lagophthalmos left eye with superior eyelid lag when blinks, 4. No pterygium noticed, 5. Right eye senile cataract, 6. Left eye pseudophakia, 7. No diabetic retinopathy observed, 8. Left eye crocodile tears due to left side facial nerve aberrant regeneration secondary to Bell's facial palsy."  Significantly, the March 2011 VA examiner wrote that the loss of right eye vision was caused by or a result of his refractive error and senile cataract.  The loss of left eye vision was caused by or a result of his refractive error.  The left eye tearing was caused by or a result of left side facial nerve aberrant regeneration.

After review of the record, the Board finds that the RO's finding of CUE in the December 2008 rating decision was proper and, thus, the Veteran's reduction from 30 percent to 10 percent for left pterygium was also proper.  As above, pursuant to DC 6025, epiphora (lachrymal duct, interference with, from any cause), warrants a 10 percent rating for unilateral epiphora and a 20 percent rating for bilateral epiphora.  By way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 116 (31st Ed. 2007), defines "epiphora" as "an abnormal overflow of tears down the cheek, mainly due to stricture of the lacrimal passages."  In this case, the Veteran has been found to have significant left eye tearing and both the May 2008 and March 2011 VA examiner related this to the Veteran's service-connected left facial palsy.  However, there have been no findings of epiphora in the right eye.  As such, a higher rating for bilateral epiphora pursuant to DC 6025 is not warranted.  

As for the possibility of a higher rating under DC 6029 for aphakia, while both the May 2008 and March 2011 examination reports note a diagnosis of "left eye pseudophakia," there is no indication that the Veteran has true aphakia.  By way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 116 (31st Ed. 2007), defines "aphakia" as "absence of the lens of the eye; it may occur congenitally or from trauma, but is most commonly caused by extraction of the cataract."  Significantly, the May 2008 VA examination report does not indicate that the Veteran's left lens has been removed.  While the Veteran has aphakia of the right eye due to cataract surgery, there is no indication that the Veteran's left lens has been removed.  Furthermore, even if the Veteran had aphakia of the left eye, there is no link between aphakia and the Veteran's service-connected left eye pterygium.  As such, a higher rating pursuant to DC 6029 is not warranted.  

The Board has also considered other relevant diagnostic codes.  According to the revised schedular rating criteria for evaluating eye disorders, effective December 10, 2008, pterygium is rated in accordance with 38 C.F.R. § 4.79, DC 6034, which calls for rating pterygium for impairment of central visual acuity, disfigurement (DC 7800), or conjunctivitis (DC 6018), depending on findings.

In this case, however, loss of vision (acuity and field) in the left eye has been attributed to the Veteran's nonservice-connected refractive error, rather than his service-connected pterygium.  Therefore, a rating based on loss of vision is not for application.  38 C.F.R. § 4.14.  Also, there is no indication of disfigurement of the head, face, or neck.  Therefore, evaluation under DC 7800 is not for application. Finally, there is no evidence of conjunctivitis and, as such, an evaluation under DC 6018 is not for application.  

Accordingly, the 10 percent rating currently assigned the Veteran's left eye pterygium, which has been in effect since April 1, 2010, effectively compensates him for his left eye symptomatology.  Whether a higher rating is warranted for this disability is not at issue here.  Significantly, a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Accordingly, although the Veteran continues to experience significant left eye tearing, for which a 10 percent rating is currently assigned, the preponderance of the evidence shows that his left eye pterygium was properly reduced from 30 percent disabling to 10 percent disabling effective April 1, 2010.  Therefore, the benefit-of-the-doubt rule does not apply, and the reduction of this separate rating was proper.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.105.


ORDER

Service connection for positive tuberculin PPD, nonspecific reaction, without active tuberculosis is denied.  

The reduction of the rating assigned to service-connected left eye pterygium from 30 percent to 10 percent, effective April 1, 2010, was proper.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the psychiatric disorder issue, service treatment records are negative for any indication of psychiatric problems and the earliest evidence of psychiatric problems in the claims file is a May 1986 private treatment record diagnosing anxiety disorder with depression.  In his February 2009 claim, the Veteran wrote that he had been under psychiatric treatment since 1982 and that his psychiatric disorders were due, in part, to his service-connected schistosomiasis.  Notably, private treatment records dated in the 1980s link the Veteran's psychiatric problems to a nonservice-connected back injury in March 1981 but do not provide any nexus regarding the Veteran's psychiatric problems and his service-connected schistosomiasis.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current psychiatric disorders may be related to his military service.  The medical documentation of current psychiatric diagnoses and the Veteran's allegation of secondary service connection are sufficient to trigger the duty on the part of VA to provide an examination as to the acquired psychiatric disorder claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

With regard to the hemorrhoid issue, service treatment records are negative for any indication of hemorrhoids and the earliest evidence of hemorrhoids in the claims file is a March 1989 private treatment record diagnosing internal hemorrhoids.  In March 2008 correspondence, the Veteran wrote that he had contemplated having surgery on his external and internal hemorrhoids but that surgeons had warned the Veteran that his service-connected schistosomiasis made surgery too risky as it could cause hemorrhage in some cases.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current hemorrhoids may be related to his military service.  The medical documentation of current hemorrhoids and the Veteran's allegation of secondary service connection are sufficient to trigger the duty on the part of VA to provide an examination as to the hemorrhoid claim.  McLendon, 20 Vet. App. at 79.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his hemorrhoids.

With regard to the bilateral hearing loss issue, the Veteran contends that he suffers from hearing loss due to excessive noise exposure during his military service.  A review of the claims file also shows a possible connection between the Veteran's bilateral hearing loss and his service-connected left facial palsy with lagophthalmos.  Specifically, an April 1989 private treatment record shows an impression of left facial paralysis with diminishment of left ear hearing.  The Veteran submitted a claim for service connection for bilateral hearing loss in April 2011 and he was afforded a VA audiological examination in August 2011.  The examiner diagnosed the Veteran with bilateral hearing loss and opined that it was less likely than not that the Veteran's hearing loss was due to his military noise exposure.  Specifically, the examiner wrote that there was a lack of evidence in the claims file of any complaints of hearing loss during service and the time between service and the date of the August 2011 evaluation was more than 50 years without evidence of any audiologic treatment in the intervening years until 1999 as a first audiological evaluation at San Juan VA Medical Center.  Post-service treatment records show treatment for sleep apnea as early as August 2007.  Unfortunately, the August 2011 VA examiner did not address whether the Veteran's bilateral hearing loss is secondary to or aggravated by his service-connected left facial palsy with lagophthalmos.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the August 2011 VA examiner only provided an opinion as to the Veteran's theory of direct service connection, the Board finds such examination with regard to the bilateral hearing loss issue to be inadequate.  As such, a remand is necessary in order to obtain an addendum opinion so as to determine whether the Veteran's bilateral hearing loss is caused by and/or aggravated by his service-connected left facial palsy with lagophthalmos.  

With regard to the tinnitus issue, the Board finds that this issue is inextricably intertwined with the bilateral hearing loss addressed above.  Therefore, the Board may not properly review the Veteran's claim for service connection for tinnitus until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary service connection aspect of his claim for service connection for an acquired psychiatric disorder, hemorrhoids, and bilateral hearing loss.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claims.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his acquired psychiatric disorders, hemorrhoids, bilateral hearing loss, and/or tinnitus.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorders, hemorrhoids, bilateral hearing loss, and/or tinnitus since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, hemorrhoids, and bilateral hearing loss as secondary to a service-connected disability.

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorders.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorder, and any tests deemed necessary.

The examiner should identify all current psychiatric disorders found to be present, to include anxiety disorder, major depressive disorder, and dystonic disorder.  Thereafter, he or she should offer an opinion as to whether it is at least as likely as not that such disorder(s) is/are related to the Veteran's military service, to include as caused or aggravated by his service-connected schistosomiasis. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed hemorrhoids and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his hemorrhoids.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorder, and any tests deemed necessary.

The examiner should note whether the Veteran currently experiences hemorrhoids.  Thereafter, he or she should offer an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service, to include as caused or aggravated by his service-connected schistosomiasis. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed hemorrhoids and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the August 2011 VA examiner for an addendum opinion.  If the examiner who drafted the August 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his service-connected left facial palsy with lagophthalmos.  In this regard, the examiner must consider the April 1989 private treatment record showing an impression of left facial paralysis with diminishment of left ear hearing. 

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

6. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


